DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        BOARD OF PALM BEACH COUNTY COMMISSIONERS,
                         Appellant,

                                    v.

                         KRISTEN PERFETTO,
                              Appellee.

                              No. 4D21-403

                          [November 10, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sandra Bosso-Pardo, Judge; L.T. Case No. 50-2018-CC-
002225-XXXX-MB and 50-2020-AP-000046-CAXX-MB.

    Helene C. Hvizd, Senior Assistant County Attorney, West Palm Beach,
for appellant.

    J. Chris Bristow of Critton, Luttier & Coleman, LLP, West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.